I realize that it would be a hard case to deny the plaintiff relief, and, for that reason, I regret that I feel constrained to dissent. But I am reminded that hard cases make bad precedents.
The mind of the Court evidently has been too much impressed by the fact that McWhirter had notice of plaintiffs' rights when he bought. Otherwise, there is no apparent reason for the elaboration of the evidence to show that he had notice — a fact found by the master and concurred in by the Circuit Judge. But that fact is really irrelevant in the consideration of the question which became the real issue *Page 569 
in the case, as soon as it was established that McWhirter had notice, to wit: Did Pitchford have notice? For it must be conceded that, if he purchased without notice, McWhirter got a good title.
With due respect to my brethren, it seems to me that the inference of notice to Pitchford, which has been drawn from the evidence, is strained and unwarranted, and that the reasoning upon which that inference is based is too technical. I think undue importance has been given to the use of the word "titles" in the certificate which Pitchford signed in 1896, two years before the mortgage was given. It is a matter of common knowledge — and the master and Circuit Judge so find — that laymen frequently use the word "titles" inaccurately to refer to a single deed.
It is said that we must presume that Pennington did the square and correct thing, and delivered to Pitchford all three of the deeds, and especially because, if he did not do that, he laid himself liable to a criminal prosecution for obtaining goods under false pretenses, and we must presume that he was innocent of that crime. Can we fairly indulge that presumption in the face of the undisputed fact in the record evidence that he gave a mortgage of the fee, when he knew that he had only a life estate? And the further fact that he never put on record the deeds by which his estate in fee had been cut down to a life estate? As an honest man, clearly it was his duty to have put those deeds on record.
But must we not also indulge the presumption that Pitchford did not commit perjury when he swore that he did not have notice of the deeds? His character is unimpeached, and this is what he swore: "I had no notice of any kind of any defect in the title. I thought he had a good title. I had no notice at any time of any unrecorded deed."
If the inference drawn by the Court from the use of the word "titles" in the certificate is correct, it follows that he sworse falsely, for, if the three deeds were delivered to him, he must have seen and known that two of them had not been *Page 570 
recorded, and he must have known from the unrecorded deeds that Pennington had only a life estate.
An inference of constructive notice is also drawn from the fact that Pitchford testified that he did not remember whether he or his bookkeeper took the mortgage. Is it reasonable to infer from that statement that the transaction was between Pennington and the bookkeeper, and that the latter may have had notice, which the law would impute to Pitchford? I think not, for the testimony shows too clearly to admit of doubt that the negotiation and agreement was had between Pennington and Pitchford, and what Pitchford meant was merely that he did not remember whether he himself or his bookkeeper performed the clerical work of preparing the mortgage.
I think the clear preponderance of the evidence is in favor of the finding of the master, concurred in by the Circuit Judge, that Pitchford had not had notice. It is often hard to prove a negative; but, if it has not been shown in this case that Pitchford took his mortgage without notice of plaintiffs' rights, I do not see how that defense can be established in any case.
MR. JUSTICE FRASER concurs with MR. JUSTICE HYDRICK.
 *Page 1